Citation Nr: 1601527	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The matter was subsequently transferred to the RO in Detroit, Michigan.
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to disability rating in excess of 20 percent for his service-connected diabetes mellitus type II and requests that his matter be remanded to the RO for an additional VA examination.  The period on appeal is from March 2008 to present.  While the Veteran's diabetes mellitus was noted to be well-controlled by a private medical doctor in November 2014, VA last examined the Veteran to determine the extent of his diabetic symptoms in August 2008.  As such, the Board believes that the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional outstanding VA treatment records for diabetes mellitus from March 2008 to the present.

2.  Then, arrange for the Veteran to undergo a VA examination to determine the severity of his diabetes mellitus.
  
3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




